Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10-12, and 20 is objected to because of the following informalities:  
In each of claims 1 and 11, the words “method of for confirmation of successfully delivery by an unmanned aerial vehicle (UAV)” should be rewritten as “method for confirmation of successful delivery by an unmanned aerial vehicle (UAV)”.  
In each of claims 10 and 20, the words “confirmation of successfully delivery by an unmanned aerial vehicle (UAV)” should be rewritten as “confirmation of successful delivery by an unmanned aerial vehicle (UAV)”.  
In the last clause of each of claims 1 and 10, the words “including the image the receiving zone” should be rewritten as “including the image of the receiving zone”.
In the last clause of each of claims 11 and 20, the words “including the image the package” should be rewritten as “including the image of the package”.
In the preamble of claim 12, the words “The method of claim 11, wherein authenticating, by the recipient device, the UAV:” should be rewritten as:  “The method of claim 11, wherein authenticating, by the recipient device, the UAV comprises:”.
Appropriate corrections are required.  Examiner will examine the merits of the claims based on applying the above changes.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gil et al. (US 2019/0161190).
Regarding claim 1, Gil teaches a method for confirmation of successful delivery by an unmanned aerial vehicle (UAV), (see Gil at the Abstract which discloses systems and methods that include UAVs that serve to assist carrier personnel by reducing physical demands of the transportation and delivery process; see Gil at [0159] which discloses a parcel 300 secured to the UAV 300 for delivery; see Gil at [0160] which discloses that one or more cameras 168 may include video and/or still cameras, and may capture images and/or video of the flight of the UAV 100 during a delivery process, and may assist in verifying or confirming delivery of a parcel 300 to a destination.)
the method comprising: navigating, by a UAV carrying a package, to a delivery destination; (see Gil at [0017] which discloses a method for delivering parcels via a UAV includes securing a first parcel to a first parcel carrier, and at a loading point, securing the first parcel carrier to a chassis of a UAV for delivery of the first parcel. The method further includes navigating the UAV from the loading point to a serviceable point, and at the serviceable point, releasing the first parcel from a parcel carrying mechanism of the first parcel carrier.)
authenticating, by the UAV, a receiving zone at the delivery destination; releasing, by the UAV in dependence upon authentication of the receiving zone, the package into the receiving zone; (see Gil at [0480] which discloses that additionally or alternatively, determining that a pickup or delivery is initiated comprises determining that an electronic authentication or "handshake" is successful between the vehicle computing entity, the user computing entity, and/or the mobile carrier computing entity and a user computing device at the serviceable location, or between a UAV and a user computing device at the serviceable location; Examiner notes that electronic authentication between the UAV and the user computing device at the serviceable location means that authenticating or handshaking is performed by both the UAV and the user computing device; also, see Gil at [0480] which discloses that additionally or alternatively, the authentication request is an inquiry that, when received by an electronic locking mechanism, may trigger the electronic locking mechanism to verify the parcel pickup or delivery, and then unlock or unsecure a point of entry, for example, allowing delivery personnel and/or the UAV access to an interior or secured location at the serviceable point for parcel pickup or parcel delivery.)
capturing, by a camera of the UAV, an image of the receiving zone; and generating, by the UAV, delivery confirmation data including the image of the receiving zone (see Gil at [0160] which discloses that the UAV's one or more cameras 168 are also positioned on the lower portion 118 of the UAV chassis 110, on propeller guards 108, on ground probes 250, and/or the like, and that the one or more cameras 168 may include video and/or still cameras, and may capture images and/or video of the flight of the UAV 100 during a delivery process, and may assist in verifying or confirming delivery of a parcel 300 to a destination, as will be described in greater detail herein.  Also, see Gil at [0456] which discloses that when the location of the UAV is determined to reach a threshold distance from the parcel (e.g., approximately 5 feet up to or about 20 feet), the camera may be triggered to capture a photo and/or video of the parcel and its surrounds.  Examiner notes that the photo and/or video corresponds to delivery confirmation data including the image of the receiving zone.)
Claim 10 recites a device that is configured to perform the steps recited in method claim 1.  The cited portions of Gil used in the rejection of claim 1 teach the limitations recited in the system of claim 10.  Therefore, claim 10 is rejected under the same rationale as stated for claim 1 above.

Regarding claim 2, Gil teaches the method of claim 1, wherein authenticating, by the UAV, the receiving zone at the delivery destination includes: reading, by the camera, a machine-readable optical label located in the receiving zone, the optical label including at least one of a Quick Response (QR) code and an April Tag; deriving an identification code from the optical label; and comparing the identification code to an assigned code associated with the package (see Gil at [0232] which discloses that parcel carrier identifiers may be represented as text, barcodes, tags, character strings, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like, and that a unique parcel identifier (e.g., 123456789) may be used by the carrier and may be associated with a parcel identifier and/or a UAV identifier to identify and track the parcel carrier as it moves through the carrier's transportation network.  Gil at [0232] discloses that such parcel carrier identifiers can be affixed to the parcel carriers by, for example, using a sticker (e.g., label) with the unique parcel carrier identifier printed thereon (in human and/or machine readable form) or an RFID tag with the unique parcel identifier stored therein.  Further, see Gil at [0399] which discloses that in some embodiments, upon receiving a request to receive a parcel delivery to the serviceable point 5901 from the user computing entity 804, the central computing entity 802 may send the user computing entity 804 information/data including an indicia configured to be printed on a media, and as a specific example, the central computing entity 802 may send a consignee via the user computing entity 804 a QR code, barcode, Maxi Code, symbol, and/or the like configured to be printed on a medium and placed at the first desired delivery point/location 5902 and/or the second desired delivery point/location 5904.  Also, see Gil at [0400] which discloses that as a specific example, the central computing entity 802 may send a consignee via the user computing entity 804 a QR code, barcode, Maxi Code, symbol, and/or the like configured to be printed on a medium and placed at the desired pick-up point/location and/or the parcel 300 to be picked up and that the cameras 168 of the UAV 100 may be configured to read the indicia and may utilize the indicia to navigate to the pick-up point/location.)
Regarding claim 8, Gil teaches the method of claim 1 further comprising landing on a landing pad of a recipient device disposed in the receiving zone (see Gil at [0346]  which discloses that in one example, a UAV landing point may be where a UAV 100 can land for multiple consignees to retrieve parcels (e.g., landing at a mall or apartment complex); see Gil at [0423] which discloses that the UAV computing entity 808 proceeds to step 6204 and lands at the pick-up point/location at the serviceable point 5901, such as by reducing the power provided to the propulsion members 102, and that he UAV computing entity 808 may communicate with the ground landing sensors 162 to controllably land the UAV 100 at the pick-up point/location at the serviceable point 5901.  Examiner maps the pick-up point/location at the serviceable point to the landing pad of a recipient device disposed in the receiving zone.)
Regarding claim 9, Gil teaches the method of claim 1 further comprising: if authentication of the receiving zone fails, capturing an image of the receiving zone without releasing the package; (see Gil at [0464] which discloses that a user computing entity at the serviceable point may comprise an electronic doorbell (SkybellTM, RingTM) or an electronic home-control system (EcobeeTM, NestTM, AlexaTM) a personal computer, or mobile phone and that the user computing entity itself may recognize an adverse delivery attempt; see Gil at [0481]  which discloses that in some embodiments, the one or more of the photo or the video of the serviceable point is captured by a camera of a UAV or a camera of a mobile device (e.g., user computing entity, mobile carrier computing entity).
and wherein the delivery confirmation data including the image of the receiving zone indicates that the receiving zone failed authentication and that the package was not delivered (see Gil at [0462] which discloses that the method 6800 comprises
receiving a notification from the user computing entity, the notification reporting an adverse delivery event.  Gil at [0464] further discloses that the notification reporting an adverse delivery event may be received from another computing entity based on said computing entity's automatic (i.e., without user input being required) determination that the one or more of the photo and/or the video provides an indication of an adverse delivery event, that the adverse event may be one or more of an incorrect serviceable point, an incorrect micro-location of the serviceable point, an incorrect delivery date, an incorrect delivery time window, an incorrect parcel, or an incorrect consignee (e.g., user is no expecting a parcel, user is not expecting a parcel from the particular carrier, or user is not expecting a parcel from the particular vendor indicated on packaging of parcel).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0161190) in view of Gillen (US 2020/0012998).
Regarding claim 11, Gil teaches a method for confirmation of successful delivery by an unmanned aerial vehicle (UAV), the method comprising: [detecting, by the recipient device disposed in a receiving zone for receiving a package, an unmanned aerial vehicle (UAV) in proximity to a receiving zone;] authenticating, by the recipient device, the UAV; (see Gil at [0480] which discloses that additionally or alternatively, determining that a pickup or delivery is initiated comprises determining that an electronic authentication or "handshake" is successful between the vehicle computing entity, the user computing entity, and/or the mobile carrier computing entity and a user computing device at the serviceable location, or between a UAV and a user computing device at the serviceable location; Examiner notes that electronic authentication between the UAV and the user computing device at the serviceable location means that authenticating or handshaking is performed by both the UAV and the user computing device.  Examiner maps the user computing device to the recipient device.)
[detecting, by the recipient device, delivery of the package in the receiving zone;] capturing, by a camera of the recipient device, an image of the package; and generating, by the recipient device, delivery confirmation data including the image the package and location data obtained from a GPS sensor in the recipient device (see Gil at [0464] which discloses that a user computing entity at the serviceable point may comprise an electronic doorbell (SkybellTM, RingTM) or an electronic home-control system (EcobeeTM, NestTM, AlexaTM) a personal computer, or mobile phone and that the user computing entity itself may recognize an adverse delivery attempt; see Gil at [0481]  which discloses that in some embodiments, the one or more of the photo or the video of the serviceable point is captured by a camera of a UAV or a camera of a mobile device (e.g., user computing entity, mobile carrier computing entity); see Gil at [0481] which further discloses that the one or more of the photo or the video captured may visually depict that the parcel has been delivered at a micro-location of the serviceable point, as was visually depicted in the stored image, in some embodiments, that in some instances, metadata of the stored image may be used to determine a distance and/or a vantage point from which the one or more of a photo or video of the serviceable point should be captured via a mobile device or a UAV, and that for example, a mobile device may issue a series of audible sounds that increase in frequency and/or pitch as the current geolocation information of the mobile device approaches a geolocation stored as metadata in the stored image.  Also, see Gil at [0482] which discloses that the stored reference image(s) is/are associated or linked to the target serviceable point as stored in a database, and/or are associated or linked to a geographic (e.g., longitude and latitude, GPS) location used to define the target serviceable point.  Examiner notes that the mobile device comprises a GPS sensor for it to be able to obtain current geolocation information.)
Gil does not expressly disclose detecting, by the recipient device disposed in a receiving zone for receiving a package, an unmanned aerial vehicle (UAV) in proximity to a receiving zone; detecting, by the recipient device, delivery of the package in the receiving zone which in a related art Gillen teaches (see Gillen at [0126] which discloses that in some embodiments, one or more of the customer computing entities, such as electronic doorbell 902, electronic security camera 904, electronic locking mechanism 906 (i.e., a “smart” lock), and/or personal computing device 908 that are geographically located at the delivery location 901, may detect a wireless signal transmitted or broadcast by the carrier transmitter device 914.  Gillen at [0126] further discloses that additionally or alternatively, the electronic doorbell 902, electronic security camera 904, electronic locking mechanism 906, the personal computing device 908, and/or the like, that are geographically located at the delivery location 901, may monitor the location and presence of the package 912 using one or more sensors that are configured to capture images, video, sound, and/or motion, for example, that images, video, sound, and/or motion captured via customer computing entities may be provided to the application that is responsible for monitoring the package 912 after delivery to the delivery location 901, and that for example, the electronic security camera 904 may send images periodically or may send streamed video to the application, where those images include an area of the delivery location 901 such as a porch, a stoop, an area in front of a door, or other physical place at the delivery location 901 where the package 912 may have been delivered.  Gillen at [0126] further discloses that the electronic security camera 904, for example, may include a camera, may have a thermal or infrared sensor for capturing heat information, and/or may have night vision capabilities.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to detect, by the recipient device disposed in a receiving zone for receiving a package, an unmanned aerial vehicle (UAV) in proximity to a receiving zone; detect, by the recipient device, delivery of the package in the receiving zone, as taught by Gillen.  
One would have been motivated to make such a modification to provide new technologies for communicating relevant information to customers in a timely and easy to use manner, as suggested by Gillen at [0002].  
Claim 20 recites a device that is configured to perform the steps recited in method claim 11.  The cited portions of the references used in the rejection of claim 11 teach the limitations recited in the device of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 11 above.

Regarding claim 12, the modified Gil teaches the method of claim 11, wherein authenticating, by the recipient device, the UAV comprises: reading, by the camera, a machine-readable optical label located on the UAV, the optical label including at least one of a Quick Response (QR) code and an April Tag; deriving an identification code from the optical label; and comparing the identification code to a list of known identification codes (see Gil at [0232] which discloses that parcel carrier identifiers may be represented as text, barcodes, tags, character strings, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like, and that a unique parcel identifier (e.g., 123456789) may be used by the carrier and may be associated with a parcel identifier and/or a UAV identifier to identify and track the parcel carrier as it moves through the carrier's transportation network.  Gil at [0232] discloses that such parcel carrier identifiers can be affixed to the parcel carriers by, for example, using a sticker (e.g., label) with the unique parcel carrier identifier printed thereon (in human and/or machine readable form) or an RFID tag with the unique parcel identifier stored therein.  Further, see Gil at [0399] which discloses that in some embodiments, upon receiving a request to receive a parcel delivery to the serviceable point 5901 from the user computing entity 804, the central computing entity 802 may send the user computing entity 804 information/data including an indicia configured to be printed on a media, and as a specific example, the central computing entity 802 may send a consignee via the user computing entity 804 a QR code, barcode, Maxi Code, symbol, and/or the like configured to be printed on a medium and placed at the first desired delivery point/location 5902 and/or the second desired delivery point/location 5904.  Also, see Gil at [0400] which discloses that as a specific example, the central computing entity 802 may send a consignee via the user computing entity 804 a QR code, barcode, Maxi Code, symbol, and/or the like configured to be printed on a medium and placed at the desired pick-up point/location and/or the parcel 300 to be picked up and that the cameras 168 of the UAV 100 may be configured to read the indicia and may utilize the indicia to navigate to the pick-up point/location.)
Claim 18 recites a method that is configured to perform the steps recited in method claim 12.  The cited portions of the references used in the rejection of claim 12 teach the limitations recited in each of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 12 above.

Regarding claim 19, the modified Gil teaches the method of claim 11, wherein detecting, by the recipient device disposed in a receiving zone for receiving a package, the UAV in proximity to the receiving zone includes detecting, by a sensor in the recipient device, that the UAV has landed on a landing pad of the recipient device (see Gil at [0464] which discloses that a user computing entity at the serviceable point may comprise an electronic doorbell (SkybellTM, RingTM) or an electronic home-control system (EcobeeTM, NestTM, AlexaTM) a personal computer, or mobile phone and that the user computing entity itself may recognize an adverse delivery attempt; also see Gillen at [0126] which further discloses that additionally or alternatively, the electronic doorbell 902, electronic security camera 904, electronic locking mechanism 906, the personal computing device 908, and/or the like, that are geographically located at the delivery location 901, may monitor the location and presence of the package 912 using one or more sensors that are configured to capture images, video, sound, and/or motion, for example, that images, video, sound, and/or motion captured via customer computing entities may be provided to the application that is responsible for monitoring the package 912 after delivery to the delivery location 901, and that for example, the electronic security camera 904 may send images periodically or may send streamed video to the application, where those images include an area of the delivery location 901 such as a porch, a stoop, an area in front of a door, or other physical place at the delivery location 901 where the package 912 may have been delivered.  )

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0161190) in view of Mahmood (US 2018/0300679).
Regarding claim 3, Gil teaches the method of claim 1, wherein authenticating, by the UAV, the receiving zone at the delivery destination includes: establishing a communication channel with a recipient device disposed in the receiving zone; performing, through the communication channel, a [public key infrastructure (PKI)] handshake using a public key of a public/private key pair of the recipient device; and exchanging identification data with the recipient device using a session key established by the [PKI] handshake (see Gil at [0480] which discloses determining that a pickup or delivery is initiated comprises determining that an electronic authentication or "handshake" is successful between the vehicle computing entity, the user computing entity, and/or the mobile carrier computing entity and a user computing device at the serviceable location, or between a UAV and a user computing device at the serviceable location, and that in other examples, the response may verify that the serviceable point is linked to a specific consignee of the parcel, may verify that a unique identifier that is linked to the parcel being delivered.)
Gil does not expressly disclose a public key infrastructure (PKI) which in a related art Mahmood teaches (see Mahmood at [0037-0038] which discloses the use of public key infrastructure (PKI) corresponding to one of several validation techniques and that in an aspect, a level of authentication may allow for compartment unlocking and allow for privileges to dock a drone on a smart locker compartment configured to receive drone dropped packages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include a public key infrastructure type of handshake, as taught by Mahmood.  
One would have been motivated to make such a modification to provide varying permissions to access a first percentage of configurable operations on the smart locker and such varying percentages of control can range from device to device, as suggested by Mahmood at [0038].  
Regarding claim 4, the modified Gil teaches the method of claim 3, wherein exchanging identification data with the recipient device using the session key established by the PKI handshake includes: sending delivery identification data including at least one of a package identifier, a merchant identifier, a parcel delivery service identifier, and a UAV identifier to the recipient device; and receiving recipient device identification data including at least one of a recipient device identifier, one or more names of registered recipients, location data, and a code word associated with the package (see Gil at [0434] which discloses that a variety of types of messages can be provided to various electronic destination addresses in response completing or attempting pick-ups or deliveries, that such notifications/messages may include links or access to parcel information/data and/or the real time location of the parcel (e.g., including various maps), that the links or access to information/data sources may be used to provide real-time location information/data of the corresponding UAV computing entity 808, and that such notifications/messages can be provided on a periodic or regular basis and/or in response to certain triggers/events.  Examiner notes that parcel information/data corresponds to package identifier.)
Regarding claim 5, the modified Gil teaches the method of claim 4, wherein generating, by the UAV, the delivery confirmation data including the image of the package in the receiving zone includes: generating, based on the recipient device identification data, a delivery confirmation report; appending to the delivery confirmation report an image file including an image of the package in the receiving zone; and transmitting the delivery confirmation report to at least one of a UAV controller and a UAV server (see Gil at [0412] which discloses that upon receiving the indication of the release of the parcel 300 from the parcel carrier 200, the UAV computing entity 808 proceeds to step 6006 and communicates confirmation of delivery of the parcel 300 to the user computing entity 804 (and/or a variety of other computing entities), that in embodiments where the UAV computing entity 808 records the release of the parcel 300 via the camera 168, the UAV computing entity 808 may communicate video, still photo, and/or a live video feed of the parcel 300 being delivered to the delivery point/location at the serviceable point 5901, thereby providing confirmation of delivery of the parcel 300, as will be described in greater detail herein, that the data/information (e.g., the photos and/or videos) obtained by the camera 168 may be associated with the parcel 300 and stored at the central computing entity, along with other data/information obtained by the UAV computing entity 808 that may be associated with the parcel 300 and the delivery via the UAV 100, and that for example, telemetry data/information, temperature data/information associated with the delivery of the parcel 300 may be stored at the central computing entity 802, that the data/information obtained by the UAV computing entity 808 may subsequently be accessed by other computing entities, such as the user computing entity 804.  Examiner maps photos and/or videos to the image file.  Examiner notes that other data/information, such as telemetry data/information and temperature data/information may be mapped to the delivery confirmation report.  Examiner notes that the central computing entity may be mapped to a UAV server while the user computing entity may be mapped to a UAV controller.)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0161190) in view of Gillen et al. (US 2020/0012998) and further in view of Mahmood (US 2018/0300679).
Regarding claim 13, the modified Gil teaches the method of claim 13, wherein authenticating, by the recipient device, the UAV includes:  establishing a communication channel with a recipient device disposed in the receiving zone; performing, through the communication channel, a [public key infrastructure (PKI)] handshake using a public key of a public/private key pair of the recipient device; and exchanging identification data with the recipient device using a session key established by the [PKI] handshake (see Gil at [0480] which discloses determining that a pickup or delivery is initiated comprises determining that an electronic authentication or "handshake" is successful between the vehicle computing entity, the user computing entity, and/or the mobile carrier computing entity and a user computing device at the serviceable location, or between a UAV and a user computing device at the serviceable location, and that in other examples, the response may verify that the serviceable point is linked to a specific consignee of the parcel, may verify that a unique identifier that is linked to the parcel being delivered.)
Gil does not expressly disclose a public key infrastructure (PKI) which in a related art Mahmood teaches (see Mahmood at [0037-0038] which discloses the use of public key infrastructure (PKI) corresponding to one of several validation techniques and that in an aspect, a level of authentication may allow for compartment unlocking and allow for privileges to dock a drone on a smart locker compartment configured to receive drone dropped packages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include a public key infrastructure type of handshake, as taught by Mahmood.  
One would have been motivated to make such a modification to provide varying permissions to access a first percentage of configurable operations on the smart locker and such varying percentages of control can range from device to device, as suggested by Mahmood at [0038].  
Regarding claim 14, the modified Gil teaches the method of claim 13, wherein exchanging identification data with the UAV using the session key established by the PKI handshake includes: receiving delivery identification data including at least one of a package identifier, a merchant identifier, a parcel delivery service identifier, and a UAV identifier from the UAV; and sending recipient device identification data including at least one of a recipient device identifier, one or more names of registered recipients, location data, and a code word associated with the package to the UAV (see Gil at [0434] which discloses that a variety of types of messages can be provided to various electronic destination addresses in response completing or attempting pick-ups or deliveries, that such notifications/messages may include links or access to parcel information/data and/or the real time location of the parcel (e.g., including various maps), that the links or access to information/data sources may be used to provide real-time location information/data of the corresponding UAV computing entity 808, and that such notifications/messages can be provided on a periodic or regular basis and/or in response to certain triggers/events.  Examiner notes that parcel information/data corresponds to package identifier.)
Regarding claim 15, the modified Gil teaches the method of claim 4, wherein generating, by the recipient device, the delivery confirmation data including the image of the package and location data includes: generating, based on the delivery identification data, a delivery confirmation report; appending to the delivery confirmation report an image file including the image of the package and the location data; and transmitting the delivery confirmation report to a recipient of the package (see Gillen at [0126] which discloses that the electronic security camera 904 may send images periodically or may send streamed video to the application, where those images include an area of the delivery location 901 such as a porch, a stoop, an area in front of a door, or other physical place at the delivery location 901 where the package 912 may have been delivered.  Also, see Gil at [0434], which discloses that a variety of types of messages can be provided to various electronic destination addresses in response completing or attempting pick-ups or deliveries, that such notifications/messages may include links or access to parcel information/data and/or the real time location of the parcel (e.g., including various maps).  Examiner notes that other data/information, such as telemetry data/information and temperature data/information may be mapped to the delivery confirmation report.  Examiner maps the images where the package may have been delivered to the delivery confirmation data.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0171988) in view of Mahmood (US 2018/0300679) and further in view of Swartz et al. (US 2019/0378081).
Regarding claim 6, the modified Gil teaches generating, based on the recipient device identification data, a delivery confirmation report; appending to the delivery confirmation report an image file including an image of the package in the receiving zone; (see Gil at [0412] as Examiner had previously expounded for claim 5.)
The modified Gil does not expressly teach storing the delivery confirmation report in a block of a blockchain data structure which in a related art Swartz teaches (see Swartz at [0084] which discloses that confirmation engine 420 can store events such as pick up or delivery confirmations in a blockchain ledger 450; other events, such as rewards to the delivery user, could be stored as well.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include storing events such as pick up or delivery confirmations in a blockchain ledger, as taught by Swartz.  
One would have been motivated to make such a modification to create a secure, infallible record of events, as suggested by Swartz at [0084].  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0171988) in view of Gillen et al. (US 2020/0012998) in view of Mahmood (US 2018/0300679) and further in view of Swartz et al. (US 2019/0378081).
Regarding claim 16, the modified Gil teaches generating, based on the delivery identification data, a delivery confirmation report; appending to the delivery confirmation report an image file including an image of the package in the receiving zone; (see Gil at [0412] as Examiner had previously expounded for claim 15.)
The modified Gil does not expressly teach storing the delivery confirmation report in a block of a blockchain data structure which in a related art Swartz teaches (see Swartz at [0084] which discloses that confirmation engine 420 can store events such as pick up or delivery confirmations in a blockchain ledger 450; other events, such as rewards to the delivery user, could be stored as well.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include storing events such as pick up or delivery confirmations in a blockchain ledger, as taught by Swartz.  
One would have been motivated to make such a modification to create a secure, infallible record of events, as suggested by Swartz at [0084].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0171988) in view of Mahmood (US 2018/0300679) in view of Swartz et al. (US 2019/0378081) and further in view of Homma (US 2010/0131769).
Regarding claim 7, the modified Gil does not expressly disclose the method of claim 6, wherein storing the delivery confirmation report in the block of the blockchain data structure includes signing the delivery confirmation report using a private key of the UAV which in a related art, Homma teaches (see Homma at [0080] which discloses a security chip for generating and storing a private key and a public key and that the security chip attaches a digital signature to input data using the stored private key.  Examiner notes that the private key may be stored in a chip contained within the UAV.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include signing the delivery confirmation report using a private key of the UAV, as taught by Homma.  
One would have been motivated to make such a modification to provide a delivery confirmation that enables the recipient of a shipment to be confirmed by using electronic form data whose authenticity is ensured, as suggested by Homma at [0008].
  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (US 2019/0171988) in view of Gillen et al. (US 2020/0012998) in view of Mahmood (US 2018/0300679) in view of Swartz et al. (US 2019/0378081) and further in view of Homma (US 2010/0131769).
Regarding claim 17, the modified Gil does not expressly disclose the method of claim 16, wherein storing the delivery confirmation report in the block of the blockchain data structure includes signing the delivery confirmation report using a private key of the recipient device which in a related art, Homma teaches (see Homma at [0080] which discloses a security chip for generating and storing a private key and a public key and that the security chip attaches a digital signature to input data using the stored private key.  Examiner notes that the private key may be stored in a chip contained within the user computing device, such as an electronic doorbell, for example, as was previously mentioned by the Examiner.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gil to include signing the delivery confirmation report using a private key of the UAV, as taught by Homma.  
One would have been motivated to make such a modification to provide a delivery confirmation that enables the recipient of a shipment to be confirmed by using electronic form data whose authenticity is ensured, as suggested by Homma at [0008].
  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661